DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
 Receipt of response and amendment dated 01/27/20 is acknowledged.
Claims 1-20, 24-30, 34, 38, 40-43, 45 and 48-49 are canceled.
New claims 54 and 55 have been added.
Claims 21-23, 31-33, 35-37, 39, 44, 46-47 and 50-55 are pending in the instant application.

Instant claims have been amended to further limit the amounts of individual components of claim 21; newly added claim 54 excludes fragrances, and claim 55 excludes sunscreens.
 The following rejection of record has been maintained:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 21-23, 31-33, 35-37, 39, 44, 46-47 and 50-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4699779 to Palinczar, as evidenced by WO2011/100275 to Nurse et al, and in view of Tinted waterproof SPF-Love to Know (attached herewith), US 2005/0008667 to Liechty et al (Liechty) and US 2006/0088483 to Thevenet.
*Instant claim 54 has been appended to this rejection.
 	Palinczar teaches a sunscreen compositions comprising that includes an UV light protection to skin, wherein the composition includes water (15-95%), a sunscreen agent (1-30%), ethylcellulose (0.1% to 6%), a surfactant (0.01% to 12%) and an alkaline dispersion promoting agent (0.03 to 5%) (Abstract; abstract; col. 2, l 14-32). The composition further contains water-soluble organic liquids, emollients, plasticizers, thickening agent, and 3% fragrance oil (abstract; col. 2, l 14-32).  Palinczar teaches that ethanol dispersion of ethylcellulose is effective as it is water resistant but have low viscosity, do not disperse the particulate matter homogeneously and costly to produce (col. 2, l 30-col. 3, l 12). Palinczar teaches the preparation of the composition in col.2, l 35-60, and that a premade ethylcellulose dispersion added to a sunscreen agent (col. 5, l 4-11). Palinczar teaches that the water insoluble emollients add to the body of the composition and also prevent the skin from drying (col. 5, l 11-33). For ethylcellulose, see col. 6, l 5-45. For sunscreen agents, see col. 6, l 46 - col. 7, l15.
For the claimed surfactants, Palinczar teaches surfactants in col. 7-8, which do not contain silicone and hence meet the instant claims 44 and 53.
Palinczar teaches thickening agent in col. 8, l 41-col. 9, l 3 and hence meet the instant claim 37 gelling agents

Instant 21 claim recites the limitation “for making up and/or caring for the lips”, which is considered intended use and hence do not carry patentable weight. However, while Palinczar teaches sunscreen compositions, Nurse reference provides evidence that sunscreen compositions containing high SPF providing sunscreen agents are suitable for application to skin and hair and can be prepared in the form of skin creams, lipsticks etc (0021). Nurse teaches all of the sunscreen agents that are also described by Palinczar (see 0007-0012). Thus, the sunscreen compositions of Palinczar meet the instant limitation “for making up and/or caring for the lips”. 
Palinczar fails to teach the instant claimed combination of oils i.e., octyldodecanol, phenyl silicone oils and a third oil. 
Liechty and Thevenet references teaches all of the claimed types of liquid paraffin, octyldodecanol and phenyl silicone oils, for its effective retaining power when application to lips. 
Liechty teaches a cosmetic composition for caring for and/or making up the skin and/or the lips, comprising at least one liquid fatty phase, the said fatty phase containing at least one film-forming polymer and silicate particles (abstract). Liechty particularly teaches the composition in the form lip sticks, lip balm etc [0003] and other make up products with long staying power of the matte effect [0008]. For the film-forming 
The liquid fatty phase comprises at least one oil that is a liquid at room temperature and atmospheric pressure [0079], and is chosen from carbon-based, hydrocarbon-based, fluoro-based and/or silicone oils, including the claimed liquid paraffin, liquid petroleum jelly, octyldodecanol and phenyltrimethicone [0081].
 Liechty further teaches that the fatty phase further comprises waxes [0088] such as microcrystalline wax (reads on instant claim 37). Liechty teaches that the aqueous phase comprises water [0093], alchols such as ethanol [0094] and surfactants, wherein the aqueous phase comprises 2% to 75% [0097]. The composition is in the form of an oil-in-water or water-in-oil emulsion [0098]. Liechty teaches surfactants in amounts ranging from 0.3% to 10% [0100-0101]. Thus, Liechty teaches lip care compositions comprising all of the claimed components. 
Further, Thevenet teaches a kit and a method of applying makeup to skin, lips, hair and nails, comprising a first composition including magnetic particles, and a second composition for covering or being covered by the first composition (abstract). Thevenet teaches that the first composition further includes a physiologically acceptable medium [0164] including at least one solvent, oily phase, a film-forming polymer, and active agents [0165]. Thevenet further teaches that if the composition is used for lip composition, an oily phase is a liquid at ambient temperature and can also contain lipophilic organic solvents [0186]. 

Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to prepare the cosmetic composition of Palinczar (modified by Tinted waterproof SPF-Love to Know) by employing a combination of three oils i.e., octyldodecanol, silicone oils and, liquid paraffin (of Liechty and Thevenet) and further employ the composition for lip application, so as to arrive at the instant combination of three oils i.e., octyldodecanol, silicone oils and liquid paraffin, along with ethylcellulose. One skilled in the art would be motivated to modify because Liechty and Thevenet teaches the claimed oils (octyldodecanol, phenylmethyl siloxane with liquid paraffin) to provide not only stability to the composition but also imparts retaining power. In this regard, Thevenet teaches a combination of the claimed oils i.e., hydrogenated polyisobutylene, octyldodecanol and phenylated silicone oil in a lip treating composition and create an effect of depth (see table in [0299-0300)). 
With respect to the claimed amounts of water, ethylcellulose, oil and surfactants, Palinczar teaches amounts that overlaps with the claimed amounts. Similarly, each of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). With respect to the viscosity of the composition, Palinczar teaches that ethylcellulose dispersions provide a range of viscosities (col. 2, l 57-67) and also suggests amounts of ethylcellulose that overlaps with the claimed amounts. Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to employ a suitable amounts of ethylcellulose so as to obtain the desired viscosity. Further, choosing the ratios of oils to surfactants and further in relation to the amount of ethylcellulose so as to prepare a stable composition, in the absence of an unexpected advantage of the claimed ratios, would have been within the scope of an ordinary skill in the art. 

With respect to amended claim 36, instant claim requires liposoluble dyes, water-soluble dyes and mixtures thereof. In this regard, Nurse teaches that the compositions can include dyes and color ingredients such as Blue 1, Blue 1 Lake, Red 40, D&C blue no.4 etc (page 18), wherein Blue 1 Lake and Red 40 are also described in the instant description on page 67, l 1-9). 
Therefore it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to include any of the above dyes in the sunscreen composition of Palinczar because Nurse teaches sunscreen compositions 
Further, while Palinczar fails to teach instant claimed dye stuff in the sunscreen composition, Tinted waterproof SPF-Love to Know teaches sunscreens that are tinted and water proof, and offers good sun protection. The reference states that a handful must-have items and include lip balm, sunscreen and tinted water proof SPF. The reference also teaches that the tinted waterproof SPF allows protecting natural beauty even in heat (introduction). Tinted waterproof SPF-Love to Know teaches that the tinted product provides instant color or even develop natural shade. 
Thus, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to prepare the cosmetic composition of Palinczar and further include a tinted sunscreen substance in the composition because according to Tinted waterproof SPF-Love to Know a tinted sunscreen is a perfect choice for maintaining the makeup under summer heat.
Instant claim 54 excludes fragrances. While the above references do not specifically exclude fragrances, Liechty teaches fragrances as one of the adjuvants and hence it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to prepare the cosmetic composition of Palinczar without any fragrances depending on the choice of the consumer.


s 21and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over as evidenced by US 2005/0008667 to Liechty et al (Liechty) and US 2006/0088483 to Thevenet in view of US 4699779 to Palinczar.
	 
Liechty teaches a cosmetic composition for caring for and/or making up the skin and/or the lips, comprising at least one liquid fatty phase, the said fatty phase containing at least one film-forming polymer and silicate particles (abstract). Liechty particularly teaches the composition in the form lip sticks, lip balm etc [0003] and other make up products with long staying power of the matte effect [0008]. For the film-forming polymer, Liechty teaches several materials, including the claimed ethylcellulose [0042] as a liposoluble polymer present as a stable dispersion [0045]. Liechty teaches that the film-forming polymer ranges from 0.1% to 25% by weight [0073], which falls within the claimed amount of ethylcellulose. The liquid fatty phase comprises at least one oil that is a liquid at room temperature and atmospheric pressure [0079], and is chosen from carbon-based, hydrocarbon-based, fluoro-based and/or silicone oils, including the claimed liquid paraffin, liquid petroleum jelly, octyldodecanol and phenyltrimethicone [0081]. Liechty further teaches 5% to 97% of a liquid fatty phase overlaps with the instant claimed 2-20% third oil of the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). [0116] of Thevenet teaches various dyes in the compositions and thus meet instant dye.
Liechty further teaches that the fatty phase further comprises waxes [0088] such as microcrystalline wax (reads on instant claim 37). Liechty teaches that the aqueous In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The composition is in the form of an oil-in-water or water-in-oil emulsion [0098]. Liechty teaches surfactants in amounts ranging from 0.3% to 10% [0100-0101]. Thus, Liechty teaches lip care compositions comprising all of the claimed components. 
Liechty does not explicitly teach a composition comprising all of the claimed components (of claim 21). 
Thevenet teaches a kit and a method of applying makeup to skin, lips, hair and nails, comprising a first composition including magnetic particles, and a second composition for covering or being covered by the first composition (abstract). Thevenet teaches that the first composition further includes a physiologically acceptable medium [0164] including at least one solvent, oily phase, a film-forming polymer, and active agents [0165]. Thevenet further teaches that if the composition is used for lip composition, an oily phase is a liquid at ambient temperature and can also contain lipophilic organic solvents [0186]. Thevenet further teaches the claimed combination of oils i.e., liquid paraffin, liquid petroleum jelly, octyldodecanol and phenyltrimethicone [0188]. Thevenet further teaches waxes such as microcrystalline wax [0192]. Among the film-forming polymers, Thevenet teaches ethylcellulose, nitrocellulose etc [0200]. 
Particularly, Example E of Thevenet includes a combination of octyldodecanol, hydrogenated polypolybutene and phenylated silicone oil [0299].  While the Example teaches a different film forming polymer, polyvinyl pyrrolidone and eicosene copolymer, Thevenet teaches equivalence of other film forming polymers such as ethylcellulose 
Thus, Thevenet (similar to Liechty) also teaches lip compositions contain the same oily solvents and also teaches equivalence of ethylcellulose and nitrocellulose, as well as compositions that are suitably applicable to hair, lips, nails, skin etc. Neither Liechty nor Thevent teach sunscreen compounds and hence meet the new claim 55. Liechty and Thevenet references teaches all of the claimed types of liquid paraffin, octyldodecanol and phenyl silicone oils, for its effective retaining power when application to lips. 
Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to prepare the cosmetic composition of Liechty and modify with the teachings of Thevent so as to include the specific combination of the claimed oily substances i.e., octyldodecanol, hydrogenated polypolybutene and phenylated silicone oil, and choose ethylcellulose as a film-forming polymer because both the references are directed to lip care compositions and hence constitute analogous art. Hence a skilled artisan would have been able to employ the specific combination of octyldodecanol, hydrogenated polypolybutene and phenylated silicone oil, and choose ethylcellulose, as well as water in the composition of Liechty because Liechty also desire the same oil, film former, water and surfactants taught by Thevenet. A skilled artisan would have expected to prepare an effective lip care composition by modifying Thevenet with that of Liechty. 
While neither Thevenet nor Liechty exemplify ethylcellulose in a composition, Palinczar teaches a sunscreen compositions comprising that includes an UV light 
Example 13 of the reference employs an oil phase comprising a mixture of emollients (stearic acid, cetyl alcohol, mineral oil) and a water phase comprising ethylcellulose aqueous dispersion. 
Instant 21 claim recites the limitation “for making up and/or caring for the lips”, which is considered intended use and hence do not carry patentable weight. Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to prepare the cosmetic composition of Liechty modified with that Thevenet, and further employ ethylcellulose of Palinczar, in amounts suitable form an effective film because Palinczar teaches ethylcellulose for effective film forming, which is also desired by Liechty.



Response to Arguments
	Applicant's arguments filed 01/27/21 have been fully considered but they are not persuasive. 
Applicants argue that Palinczar does not provide for compositions having at least 22% non-volatile oil. To the contrary, Palinczar only discloses “emollients” as optional ingredients, and only up to 20%. It cannot lead to the invention compositions, nor would motivation exist from the secondary references to modify its compositions to arrive at the claimed invention containing so much “emollient.”
However, the argument is not persuasive because the rejection (#1 claims 21-23, 31-33, 35-37, 39, 44, 46-47 and 50-54) relies on the teachings of Liechty and Thevenet for other oils and as explained above Liechty teaches oils in amounts that overlap with the claimed amounts, thus rendering the selection of the amount oils obvious.  
	Applicants argue Palinczar discloses sunscreen compositions, and as is known in the art, sunscreen compositions contain sunscreen agents to protect skin from UV rays, and typically do not have color and are clear after application. It is argued that Palinczar’s sunscreen compositions must contain protective sunscreen agents to function properly, and there is no teaching or disclosure in Palinczar which relates to coloring its compositions, or to providing a colored effect to skin after application and hence no motivation would have existed to modify such a composition to add a dyestuff compound capable of producing a colored optical effect after application. 
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Applicants do not providing any evidence that sunscreen compositions should not contain any colors. The argument that Palinczar does not teach coloring the composition is not persuasive because the rejection does not rely only on Palinczar. Instead the rejection is made over a combination of references, where the teachings of WO2011/100275 (Nurse) have been cited to show that Sunscreen compositions comprising the high SPF value sunscreens (such as those taught by Palinczar) are also used as lipsticks [0021, 0052, 0055] and other makeup products such as (foundations, blushes, lip colors etc.,) thus suggesting that sunscreen compositions can include colors as well impart color to the skin upon application. Nurse teaches that the compositions can include dyes and color ingredients such as Blue 1, Blue 1 Lake, Red 40, D&C blue no.4 etc (page 18), which are also described in the instant specification (page 67, l 1-9). The present rejection also relies on a newly added reference, Tinted waterproof SPF to show tinted sunscreens for skin protection in summer.
	Applicants argue that the sunscreen composition of Palinczar must contain a significant amount of alkaline dispersion promoting agent to form an ethyl cellulose (col. 7, l 17-37). However, instant claims recite “comprising” allows for alkaline dispersion promoting agent. Applicants argue that Palinczar does not contain a sufficiently detailed
disclosure that would lead one of ordinary skill in the art to the use of the required first, second and third non-volatile oils in the required amounts resulting in improved ethylcellulose properties as required in the claimed invention. It is argued that the 
Applicants’ arguments have been considered but not found persuasive because the rejection is not based on Palinczar alone for the combination of oils and instead the reference relies on Liechty and Thevenet. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Palinczar does recognize the addition of water-soluble organic liquid that can be used as cosolvents and provide humectant effect. While Palinczar does not teach the combination of oils, the teachings of Liechty and Thevenet. Liechty and Thevenet references teaches all of the claimed types of liquid paraffin, octyldodecanol and phenyl silicone oils, for its effective retaining power when application to lips. In this regard, Nurse teaches that sunscreen compositions can be used as lipstick or lip colors. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611